Citation Nr: 0200578	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-21 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disorder (claimed as De Quervain's syndrome), to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant has reported active duty service from May 1990 
to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  


REMAND

As a preliminary matter, the Board observes that the 
appellant's claims file does not presently include a DD Form 
214 or other documentation verifying the dates of her active 
duty service, including in the Southwest Asia theater of 
operations as noted in the rating decision on appeal, from 
November 1, 1991 to January 31, 1992.  This documentation is 
particularly important in this case, as the appellant's 
claims are predicated on an undiagnosed illness resulting 
from service in the Southwest Asia theater of operations 
during the Persian Gulf war.  

Under newly enacted provisions of 38 U.S.C.A. § 5103A (West 
Supp. 2001), the VA has a duty to assist the appellant in the 
development of facts pertinent to her claims.  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  This duty includes conducting a 
thorough and contemporaneous medical examination of the 
appellant when "necessary" to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  Even if an 
examination is conducted, the United States Court of Appeals 
for Veterans Claims (Court) has held that if an 

examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
appellant's claim(s).  See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992).  

In this case, the Board is aware that the appellant underwent 
VA examinations in conjunction with her claims in July and 
October of 1997.  These examination reports reflect diagnoses 
of bilateral De Quervain's syndrome of the wrists and lumbar 
strain.  The Board notes that the appellant complained of low 
back pain during service.  Additionally, multiple VA 
treatment records reflect a diagnosis of rheumatoid 
arthritis, and a September 1998 VA treatment record contains 
an impression of "[p]ossible Persian Gulf 
syndrome/arthritis."  In view of the September 1998 record 
and the absence of information as to etiology from the 1997 
VA examination reports, the Board finds that a further 
examination is warranted to more fully ascertain the nature 
and etiology of the appellant's claimed disorders.

Accordingly, in order to fully and fairly adjudicate the 
appellant's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should take all necessary 
steps to verify the appellant's dates of 
service, including her tour of duty in 
the Southwest Asia theater of operations 
during the Persian Gulf war.  These 
efforts, if necessary, should include 
contacting the National Personnel Records 
Center in St. Louis, Missouri and the 
appellant herself.  Specifically, the RO 
should attempt to obtain a copy of the 
appellant's DD Form 214.  All 
documentation resulting from these 
efforts should be added to the claims 
file.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to her claims.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

3.  Then, the RO should afford the 
appellant a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of her 
claimed bilateral wrist and rheumatoid 
arthritis disorders.  The appellant's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to comment on whether the 
appellant's claimed disorders are 
attributable to known diagnoses.  For 
each diagnosed disorder, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., at least a 50 percent probability) 
that such disorder is etiologically 
related to service.  For each claimed 
disorder that is not attributed to a 
known diagnosis on examination, provided 
that service in Southwest Asia is 
verified, the examiner should render an 
opinion as to whether the appellant has a 
chronic disorder, with objective signs 
(both in the medical sense of objective 
evidence perceptible to an examining 
physician and other, non-medical 
indicators that are capable of 
independent verification), that 
nevertheless cannot be attributed to a 
known diagnosis.  See 38 C.F.R. § 3.317 
(2001).  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

4.  After completion of the above 
development, the RO should again 
adjudicate the appellant's claims for 
service connection for a bilateral wrist 
disorder and rheumatoid arthritis, both 
to include as due to an undiagnosed 
illness.  Consideration should be given 
to the provisions of 38 U.S.C.A. §§ 5103, 
5103A, and 5107 (West 1991 & Supp. 2001), 
as well as 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  If the determination 
of either claim remains adverse to the 
appellant, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the appellant until she is 
so notified by the RO.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

